                                        November 26, 2018


Via ECF and Email

Hon. Richard J. Sullivan
United States Courthouse
40 Foley Square, Room 2104
New York, New York 10007
sullivannysdchambers@nysd.usourts.gov

       Re:     Request for Premotion Conference re: Rebuttal Testimony
               Slinin v. Shnaider, Case No. 1:15-cv-09674 (RJS)

Dear Judge Sullivan:

       I send this letter under Rule 2.A of your Individual Rules and Practices
to inform you that Plaintiff Eduard Slinin intends to move under Rule 43(a)
of the Federal Rules of Civil Procedure to allow testimony of rebuttal witness
Igor Kopenkin by contemporaneous transmission.

       This case has no truly neutral, third-party witnesses. But this motion
offers the Court the opportunity to resolve at least one important, factual
dispute with the help of a neutral witness with direct personal knowledge.
Igor Kopenkin is a lawyer in Russia. Dkt. 128-1 ¶ 70. He has long represented
Alex Shnaider. Id. At Shnaider’s request, he took on the representation of
both Shnaider and Slinin in connection with an investigation by Russian law
enforcement into their dealings with Georgiy Pirumov. Id. Slinin paid
Kopenkin’s legal fees for that representation. Dkt. 128-2 ¶ 30. But Shnaider,
in his direct-testimony affidavit, declared that he paid “all of Mr. Kopenkin’s
fees” himself. Dkt. 128-1 ¶ 70. The dispute matters. The $800,000 legal bill is
a partnership expense for which Slinin claims a right to reimbursement as
part of his accounting claim. Dkt. 123-1 ¶ 63.

     On seeing Shnaider’s affidavit, Slinin contacted Kopenkin by phone.
Kopenkin confirmed that Slinin paid the partnership’s legal fees. Slinin
asked Kopenkin to provide a declaration, which Kopenkin has, 1 and to


       1Thedeclaration is in Russian. Slinin obtained an English translation from
a Russian-fluent lawyer at his counsel’s office. Slinin would have submitted both
versions with this letter if the Court’s rules did not prohibit it. Slinin believed
obtaining a declaration made sense given the Court’s procedure for admitting

 Keller Lenkner LLC | 150 N. Riverside Plaza, Suite 2570, Chicago, IL 60606 | 312.741.5220 | kellerlenkner.com
testify at trial. Kopenkin agreed to come and testify in rebuttal to Shnaider’s
testimony learned that he cannot because he lives in Russia and cannot
obtain a visa quickly enough to be present for trial.

       Slinin therefore moves this Court for an order allowing Kopenkin to
testify at trial via contemporaneous video and audio transmission. “For
good cause in compelling circumstances and with appropriate safeguards,
the court may permit testimony in open court by contemporaneous
transmission from a different location.” Fed. R. Civ. P. 43(a). Good cause and
compelling circumstances are present here for four reasons.

       First, the resolution of this dispute would benefit from one neutral,
percipient witness to assist the Court as fact-finder. Second, Kopenkin is
unavailable to testify in person through no fault of any party but solely
because he cannot obtain a visa in time for trial. Third, even if Kopenkin
could obtain a visa in time, he would still be faced with the expense, time,
and aggravation of international travel from Moscow to New York City and
back. Fourth, Kopenkin’s contemporaneous testimony would not result in
any unfair prejudice to Shnaider or to the truth-finding process. Using
Skype, FaceTime or some similar high-definition video-conferencing
technology will allow the Court to evaluate Kopenkin’s demeanor while
testifying in almost the same manner as if he were present in the courtroom.
And Shnaider cannot claim surprise. Kopenkin was his lawyer too. And
Kopenkin was listed as a witness on Slinin’s Rule 26(a)(1) disclosures. Dkt.
67 at 2 (romanized as “Kopkin” rather than “Kopenkin”).

       This Court and others have allowed testimony by contemporaneously
transmission under similar circumstances. See Virtual Architecture, Ltd. v.
Rick, 2012 WL 388507, **1-2 (S.D.N.Y. Feb. 7, 2012) (collecting cases). In Rick,
for example, “international travel, with its attendant costs of time and
money” was sufficient by itself to establish good cause and compelling
circumstances under Rule 43(a). Id. Here, those same considerations and the
others listed above justify the requested relief.




direct testimony by affidavit. Slinin stands ready to directly examine Kopenkin
live or via affidavit.

                                       2
